                                         IN THE UNITED STATES BANKRUPTCY COURT
                                              FOR NORTHERN DISTRICT OF OHIO
                                                     EASTERN DIVISION


                      IN RE:                                              CASE NO. 20-51710-amk

                       MASTER AUTO, LLC                                   CHAPTER 7

                                              Debtor                      JUDGE ALAN M. KOSCHIK

                                                                          STATE OF OHIO, DEPARTMENT OF
                                                                          TAXATION’S RESPONSE TO
                                                                          DEBTOR’S OBJECTION TO CLAIM


                           Now comes the State of Ohio, Department of Taxation (“ODT”), by and through special

                    counsel, and hereby responds to Debtor’s Objection to Claim (“Objection”)(ECF Doc. No. 34).

                    Debtor’s objection must be summarily denied because Debtor lacks standing to object to ODT’s

                    claim. Even if the Debtor did possess standing to pursue its objection, Debtor has not presented

                    sufficient grounds for disallowance of ODT’s claim.

                           “The general rule is that a debtor in a Chapter 7 case does not have standing to object to a

                    proof of claim.” In re Dinoto, 576 B.R. 835, 838 (Bankr. E.D. Mich.2017). “In fact, almost every

                    court that has dealt with the issue of a Chapter 7 debtor's standing to object, has held that unless

                    there is going to be a surplus, debtors do not have standing to object to a proof of claim.” Id.

                    quoting United States v. Jones, 260 B.R. 415, 418 (E.D.Mich.2000). See also In re Underwood,

                    583 B.R. 438, 441 (Bankr. E.D. Mich.2018) (Chapter 7 Debtor’s objection to Trustee Sale Motion
AMER CUNNINGHAM
   CO., L.P.A.
One Cascade Plaza   overruled on grounds that Debtor did not have standing to pursue objection as there was no
    Suite 1510
Akron, Ohio 44308
    Telephone
                    possibility of surplus). This is because without a surplus, there will be no distribution to the Debtor
  330.762.2411
     Facsimile      and Debtor therefore possesses no pecuniary interest in the reduction of the claim. Dinito at 838;
  330.762.9918
www.amer-law.com
                    Jones at 418; In re I & F Corp., 219 B.R. 483, 484 (Bankr.S.D.Ohio 1998); In re Woods, 139 B.R.



                                                                      1


             20-51710-amk      Doc 42     FILED 03/22/21        ENTERED 03/22/21 16:45:00            Page 1 of 4
                    876, 877 (Bankr. E.D. Tenn.1992). Further, to demonstrate standing, “the [D]ebtor cannot simply

                    claim that there is a theoretical chance of a surplus in the estate, but must show that such surplus

                    is a reasonable possibility.” Dinito at 838 quoting Simon v. Amir (In re Amir), 436 B.R. 1, 10 (6th

                    Cir. BAP 2010). “The Debtor has the burden of demonstrating such a reasonable possibility of a

                    surplus.” Id.

                             Any possibility of surplus to the estate at this stage of the bankruptcy and with the

                    information presented is merely theoretical. To date, ODT has the only filed claim. However,

                    there is no indication that potential creditors have been given notice of assets and the possibility

                    of a dividend in this case pursuant to Rule 3002(c)(5). Further clouding the matter, in both the

                    Voluntary Petition (ECF Doc No. 1) and a subsequently filed Summary of Assets and Liabilities

                    (ECF Doc No. 30) the total liabilities are listed as “Unknown.” With the liability half of the

                    distribution equation unknown, Debtor has not shown a possibility, reasonable or otherwise, of a

                    surplus and therefore that it possesses the necessary pecuniary interest for objecting to ODT’s

                    claim.

                             Even if the Debtor were to possess standing to pursue its objection, Debtor has not

                    presented sufficient grounds for disallowance of ODT’s claim. A properly executed proof of claim

                    constitutes prima facie evidence of the validity of the claim. 11 U.S.C. § 502(a); Fed.R.Bankr.P.

                    3001(f). Only when a party filing an objection demonstrates some ground for disallowance does

                    the burden shift to the claimant to demonstrate the validity of its claim. In re Parrish, 326 B.R.
AMER CUNNINGHAM
   CO., L.P.A.
One Cascade Plaza   708, 719 (Bankr.N.D.Ohio 2005); In re Allegheny Int’l, Inc., 954 F.2d 167, 173-74 (3d Cir.1992).
    Suite 1510
Akron, Ohio 44308
                    An Ohio tax assessment is also presumptively valid, and the taxpayer bears the burden of showing
    Telephone
  330.762.2411
     Facsimile      in what manner and to what extent the assessment is incorrect. Global Knowledge Training, L.L.C.
  330.762.9918
www.amer-law.com
                    v. Levin, 127 Ohio St.3d 34, 37, 936 N.E.2d 463, 467 (2010) (internal marks omitted); See Raleigh



                                                                     2


             20-51710-amk       Doc 42    FILED 03/22/21       ENTERED 03/22/21 16:45:00           Page 2 of 4
                    v. Illinois Dept. of Revenue, 530 U.S. 15, 120 S.Ct. 1951, 147 L.Ed.2d 13 (2000) (burden in

                    bankruptcy court same as applicable state law).

                           Contrary to Debtor’s characterization, the assessments included in ODT’s claim are the

                    result of the applicable laws and reporting requirements of the State of Ohio, not assumptions.

                    Debtor is the holder of Vendor’s License no. 77-198944. As the holder of an active vendor’s

                    license, Debtor is required to file monthly sales tax returns regardless of whether sales were made

                    during that period or the business was operating. O.R.C. § 5739.12(A)(1). Debtor failed to file the

                    required returns and estimated assessments were issued pursuant to O.R.C. § 5739.13(A). The

                    assessments became final and interest and statutory charges were added pursuant to Ohio law.

                           If Debtor’s business had in fact ceased operation and Debtor no longer wished to comply

                    with the filing requirements associated with holding an active vendor’s license, the appropriate

                    action would have been to timely file any appropriate returns, along with a final sales tax return,

                    and cancel the vendor’s license. Debtor’s mere assertion that the business ceased operations in

                    June, 2019 is insufficient, both as a basis for failing to comply with the requirements of Ohio law

                    and as a basis for disallowing any part of ODT’s claim.

                           For all the above reasons, Debtor’s objection should be denied without any review of the

                    merits of the objection. If the Court decides to review the merits of the objection, the State of

                    Ohio, Department of Taxation would, for the above reasons, respectfully request that Debtor’s

                    objection be denied.
AMER CUNNINGHAM
   CO., L.P.A.
One Cascade Plaza                                                     Respectfully submitted,
    Suite 1510
Akron, Ohio 44308
                                                                       /s/ Joshua Vaughan _________
    Telephone
  330.762.2411                                                        Joshua Vaughan (#0090535)
     Facsimile                                                        Amer Cunningham Co., L.P.A.
  330.762.9918
                                                                      One Cascade Plaza Suite 1510
www.amer-law.com
                                                                      Akron, OH 44308
                                                                      Ph: 330-762-2411

                                                                      3


             20-51710-amk      Doc 42      FILED 03/22/21     ENTERED 03/22/21 16:45:00           Page 3 of 4
                                                                      Fx: 330-762-9918
                                                                      jvaughan@amer-collect.com
                                                                      Special Counsel for State of Ohio
                                                                      Attorney General



                                                    CERTIFICATE OF SERVICE


                           I certify that on March 22, 2021, a true and correct copy of the foregoing was served:

                    Via the court’s Electronic Case Filing System on these entities and individuals who are listed on
                    the court’s Electronic Mail Notice List:

                     Akron Auto Auction Inc.                Duriya Dhinojwala
                                             represented by
                     (Creditor)                             ddhinojwala@bmdllc.com
                                                                    Deborah L. Koral
                                                                    deborah@korallaw.com
                     Harold A. Corzin
                                                                    Michael J. Moran
                     hcorzin@csu-law.com          represented by
                                                                    mike@gibsonmoran.com
                     (Trustee)
                     Master Auto, LLC
                                                                    Mark Franklin Graziani
                     rotana18@gmail.com           represented by
                                                                    mark_graziani@yahoo.com
                     (Debtor)


                                                                   /s/ Joshua Vaughan
                                                                   Special Counsel to the State of Ohio
                                                                   Attorney General




AMER CUNNINGHAM
   CO., L.P.A.
One Cascade Plaza
    Suite 1510
Akron, Ohio 44308
    Telephone
  330.762.2411
     Facsimile
  330.762.9918
www.amer-law.com




                                                                      4


             20-51710-amk      Doc 42    FILED 03/22/21       ENTERED 03/22/21 16:45:00           Page 4 of 4
